Citation Nr: 0407145	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 7, 
2002, for service connection for juvenile diabetes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1972 to 
August 1972, and from March 1973 to November 1974. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted the veteran's claim seeking 
entitlement to service connection for juvenile diabetes, and 
assigned an evaluation of 20 percent, effective January 7, 
2002.  


FINDINGS OF FACT

The veteran submitted his claim seeking entitlement to 
service connection for diabetes on January 7, 2002; he did 
not file a claim, either formal or informal, of service 
connection for diabetes earlier than January 7, 2002.


CONCLUSION OF LAW

An effective date earlier than January 7, 2002, for the grant 
of service connection for juvenile diabetes is not warranted. 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's January 1972 enlistment examination report was 
negative for a diagnosis of diabetes.  The veteran reported 
that he was in good health at the time.  According to a May 
1973 medical history report, when asked the question "have 
you or any of your immediate family had diabetes," the 
veteran answered "no."  The veteran's July 1972 and August 
1974 separation examination reports were both negative for a 
diagnosis of diabetes.  

According to VA Form 21-526, the veteran filed a claim 
seeking entitlement to service connection for diabetes in 
January 2002.  He indicated that the date of onset of his 
diabetes was 1974.  Furthermore, in the section of the claim 
form that asked "have you ever previously filed a claim for 
any benefit with VA," the veteran marked the box 
"hospitalization or medical care."  The box "disability 
compensation or pension" was unmarked.  

Outpatient records dated September 2001 indicated that the 
veteran received syringes and medication for his diabetes, 
and was given a diabetic foot exam.  Outpatient records dated 
February 2002 showed treatment for the veteran's diabetes, 
and an increased dosage of insulin given the veteran.  In a 
March 2002 statement, the veteran indicated that he had been 
an insulin-dependent diabetic since March 1975.  Outpatient 
records dated June 2002 indicated that the veteran received a 
diabetic foot exam and was given instructions on preventing 
foot problems.  In January 2003, the veteran was given 
another diabetic foot examination.

In January 2003, private physician Dr. D. W. submitted a 
statement.  He stated that the veteran was a childhood 
patient of his for a number of years.  The physician stated 
that the veteran was diagnosed with juvenile diabetes in 
February 1975.  
Dr. D. W. indicated that the veteran still suffered from 
diabetes, and he required insulin injections.  

In March 2003, the veteran received a VA examination.  The 
veteran stated that he developed diabetes during service.  He 
started taking Insulin injections after discharge.  He 
indicated that he filed for disability compensation in 1996, 
but did receive compensation until two months ago because he 
was previously denied.  He stated that he never was in combat 
during service, and that he did not serve in Vietnam.  The 
examiner diagnosed the veteran with chronic depression and 
diabetes mellitus.  


In March 2003, the veteran received another VA examination.  
The veteran recounted that he was diagnosed with diabetes 
mellitus in 1975.  He had been on insulin therapy since that 
time.  Since 1992, the veteran had been hospitalized once 
with elevated blood glucose, and twice because of low blood 
glucose.  His regular diabetic clinic visits were scheduled 
once every three months.  The examiner stated that the 
veteran was currently taking insulin injections.  The veteran 
was diagnosed with diabetes mellitus, Type I, not controlled.  

In a March 2003 rating decision, service connection was 
granted for juvenile diabetes.  An evaluation of 20 percent 
was assigned, and the effective date assigned was January 7, 
2002.  Later in March 2003, the veteran submitted a Notice of 
Disagreement (NOD) and requested an earlier effective date 
for service connection for diabetes.  The veteran claimed 
that he had applied for service connection for his diabetes 
in 1996, but was denied.  According to his substantive appeal 
submitted in April 2003, the veteran indicated that service 
connection for his diabetes was denied in December 1999.

Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 


Pursuant to VA General Counsel Opinion 8-2003, the VA is not 
required to provide notice of the information and evidence 
necessary to substantiate an issue first raised in a Notice 
of Disagreement (NOD) submitted in response to VA's notice of 
its decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  See VAOPGCPREC 8-2003 (2003).  

In this case, the March 2003 NOD first raised the issue of 
entitlement to an effective date earlier than January 7, 
2002, for service connection for juvenile diabetes.  The 
March 2003 NOD was received in response to the veteran's 
notice of the March 2003 decision to grant service connection 
for juvenile diabetes, and to assign a 20 percent evaluation, 
effective January 7, 2002.  Prior to this March 2003 
decision, VA had already given the veteran notice of VCAA 
requirements, under 38 U.S.C.A. § 5103 (a), regarding his 
claim of service connection for diabetes.  Therefore, 
pursuant to VA General Counsel Opinion 8-2003, 38 U.S.C.A. 
§ 5103 (a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue of entitlement to an effective date earlier than 
January 7, 2002, for service connection for juvenile 
diabetes.  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The requirements under the VCAA have been met, and the Board 
will proceed with appellate disposition.  

II.	Entitlement to an effective date earlier than 
January 7, 2002, for service connection for 
juvenile diabetes.	

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400 
(2003).

The effective date of an award of disability compensation to 
a veteran based on presumptive service connection shall be 
the date entitlement arose, if the claim was received within 
one year after separation from active duty; otherwise date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110 (a), (b) (1) (West 
1991); 38 C.F.R. § 3.400 (b) (2) (ii) (2003).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.
38 C.F.R. § 3.155 (2002).

In this case, the RO granted the veteran service connection 
for juvenile diabetes, effective January 7, 2002.  Although 
the veteran contends that he was denied service connection 
for his diabetes in both 1996 and December 1999, there is no 
evidence of record that shows a service connection claim for 
diabetes was filed prior to January 7, 2002.  The evidence 
does not show any communication from or action by the 
veteran, prior to January 7, 2002, indicating an intent to 
apply for service connection for diabetes.  Furthermore, the 
only documentary evidence in the claims folder that directly 
relates to the veteran's contention contradicts his 
allegation.  In January 2002, when the veteran filled out his 
VA Form 21-526 claiming service connection for diabetes, he 
indicated in block 9B that he had never before filed a claim 
for VA disability compensation.  Thus, the very clear weight 
of the evidence supports a finding that the veteran filed his 
first claim for service connection for diabetes in January 
2002.  

Since the veteran did not file his claim for service 
connection until January 7, 2002, the effective date can not 
be assigned earlier than that date. Although the evidence 
shows that the veteran was diagnosed with juvenile diabetes 
in February 1975, the veteran did not raise a claim for 
service connection, either formal or informal, at any point 
earlier than January 7, 2002.

It is important to note that the grant of service connection 
in this case was not made under the provisions of 38 C.F.R. 
§ 3.309(e), which are applicable to adult onset diabetes 
presumed to be the result of exposure to herbicide agents, 
but rather, under the provisions of 38 C.F.R. § 3.309(a).  
Thus, the grant of service connection was not the result of a 
recent liberalizing law or VA issue, and the effective date 
provisions of 38 C.F.R. § 3.114 are inapplicable.

Although the veteran asserts that he should be entitled to an 
effective date before January 7, 2002, the law regarding 
effective dates for service connection does not allow for an 
earlier date than the date the claim was filed, in this case, 
January 7, 2002.  38 C.F.R. § 3.400 (b) (2) (ii).

ORDER

Entitlement to an effective date earlier than January 7, 
2002, for the grant of service connection for juvenile 
diabetes is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



